Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 October 7, 2008 Date of Report (Date of earliest event reported) ASSURED PHARMACY, INC. (Exact name of registrant as specified in its charter) Nevada 000-33165 98-0233878 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 17935 Sky Park Circle, Suite F, Irvine, CA 92614 (Address of principal executive offices) (949) 222-9971 (Registrants telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01Entry into a Material Definitive Agreement Item 2.03Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Item 3.02Unregistered Sales of Equity Securities Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Item 8.01Other Events Item 9.01Exhibits References in this Form 8-K to the  Registrant , the  Company ,  we ,  our , and  us  refer to Assured Pharmacy, Inc., a Nevada corporation. INTRODUCTION On October 7, 2008, the Company entered into a Securities Purchase Agreement (the Securities Purchase Agreement) with APHY Holdings LLC, a Delaware limited liability company (APHY Holdings) formed by Enhanced Equity Fund, L.P. (EEF) for the purpose of this transaction, pursuant to which the Company will issue and sell, in a private placement pursuant to Section 4(2) of the Securities Act of 1933, as amended, 11,235 shares of the Companys newly created Series A Convertible Preferred Stock, par value $0.001 per share (the Series A Preferred Stock) and 75,000,001 shares of the Companys common stock, par value $0.001 per share (the Common Stock), to APHY Holdings for an aggregate purchase price of $12,000,000.01. As of September 30, 2008, the Company had 56,606,113 issued and outstanding shares of Common Stock and 112,532,399 outstanding shares of Common Stock on a fully diluted basis. Following the issuances of common and preferred stock described above and other transactions and issuances described below, the Company will have 131,606,114 issued and outstanding shares of Common Stock and approximately 2 billion outstanding shares of Common Stock on a fully diluted basis. The Company intends to use the proceeds from the issuance of the Series A Preferred Stock for general working capital purposes, to pay down debt and to pay fees related to the transaction. The Series A Preferred Stock will be convertible into Common Stock at a conversion rate of $0.0102 per share. The Company will also issue newly created shares of Series B Convertible Preferred Stock (the Series B Preferred Stock), Series C Convertible Preferred Stock (the Series C Preferred Stock) and 10% promissory notes due 2010 in exchange for certain outstanding debentures of the Company currently held by certain of the Companys directors, officers and their respective affiliates. The Series B and Series C Preferred Stock will be convertible into Common Stock at conversion rates of $0.022 and $0.038 per share, respectively. After accounting for these recapitalization transactions and anticipated equity grants to be awarded at closing, APHY Holdings will own approximately 60% of the Companys outstanding equity on a fully diluted basis and will have effective control of the Company. APHY Holdings will have the right to elect five directors, and the holders of the Series C Preferred Stock will have the right to elect one director to the Companys seven-member board of directors (the Board). The remaining director will be independent. The Preferred Stock will pay a dividend of 10% per annum, and the holders will have certain liquidation preferences. The closing of the proposed transactions (the Closing) is subject to various closing conditions, including certain regulatory approvals. The Company currently anticipates that the closing will occur prior to October 31, 2008. 2 The description of the Securities Purchase Agreement contained herein is qualified entirely by reference to the actual terms of the Securities Purchase Agreement, which is attached as an exhibit to this Current Report. PROPOSED TRANSACTIONS Sale of Securities The Securities Purchase Agreement provides for the sale to APHY Holdings of 11,235 shares of Series A Preferred Stock at a purchase price of $1,000 per share, and 75,000,001 shares of Common Stock at a purchase price of $0.0102 per share, for an aggregate purchase price of $12,000,000.01. At the initial conversion price of $0.0102, if APHY Holdings were to convert all of the shares of Series A Preferred Stock into shares of Common Stock, APHY Holdings would be the holder of approximately 1,175,000,000 shares of Common Stock, or approximately 60% of the Companys outstanding Common Stock on a fully diluted basis (after giving effect to the debt exchanges and equity grants described below). Even if it does not convert, APHY Holdings will have the right to vote its Series A Preferred Stock on an as converted basis with the Common Stock as a single class. The Securities Purchase Agreement provides that the Company will indemnify APHY Holdings and its affiliates against loses arising out of breaches of any of the Companys representations, warranties or covenants in the Securities Purchase Agreement and certain actions instituted against APHY Holdings by stockholders of the Company. APHY Holdings will hold back $1.2 million of the aggregate purchase price to secure such indemnification. Any remaining amount under the hold back will be released to the Company 18 months after the Closing. Between the date of the execution of the Securities Purchase Agreement and the Closing, the Company must operate only in the ordinary course of its business and may not take actions outside the ordinary course of business without the approval of APHY Holdings. In addition, the Securities Purchase Agreement restricts the Company, its affiliates and its representatives from soliciting or seeking any purchaser for any equity securities of the Company other than APHY
